WiNBORNE, J.
The record on this appeal shows that there is no exception to any finding of fact made by the judge. The only exception taken' is to the signing of the judgment. This exception to the signing of the judgment raises only the question as to whether the facts as found by the court are sufficient to support the judgment. That is, such exception challenges only the conclusions of law upon the facts so found. *760Smith v. Davis, ante, 172, 45 S. E. (2d), 51, and cases there cited directly and by reference.
Accordingly two questions of law, on which the correctness of the judgment depends, are presented for decision:
I. Did Ida L. Artis acquire, under the terms of the deed from Archie C. Artis to Mark Artis and Ida L. Artis, as set out hereinabove, an undivided one-half interest in and to the thirty acre tract of land conveyed by said deed and here involved, in fee simple ? The court below held that she did take such interest, and the statute Gr. S., 39-1, relating to construction of deeds, and decisions of this Court, particularly Blackwell v. Blackwell, 124 N. C., 269, 32 S. E., 676; Wilkins v. Norman, 139 N. C., 40, 51 S. E., 797; Bryant v. Shields, 220 N. C., 628, 18 S. E. (2d), 157, and McNeill v. Blevins, 222 N. C., 170, 22 S. E. (2d), 268, furnish approval.
The statute Gr. S., 39-1, provides that “when real estate is conveyed to any person, the same shall be held and construed to be a conveyance in fee, whether the word 'heir’ is used or not, unless such conveyance in plain and express words shows, or it is plainly intended by the conveyance or some part thereof, that the grantor meant to convey an estate of less dignity.”
Applying this rule to the deed in question the conveyance does not in plain and express words show, nor is it plainly intended by the conveyance or some part of it, that the grantor meant to convey an estate of less dignity than a fee simple.
The words used (1) in the granting clause, “to Ida L. Artis and Mark Artis their heirs and assigns,” (2) in the habendum “to the said Ida L. Artis and Mark Artis, their heirs and assigns, to their only use and behoof forever,” and (3) in the warranty “said Ida L. Artis and Mark Artis heirs and assigns,” clearly and unqualifiedly convey, and relate to a conveyance of, a fee simple estate. Standing alone, these operative clauses of the deed constitute an unrestricted conveyance of the land, that is, a conveyance in fee simple. Whitley v. Arenson, 219 N. C., 121, 12 S. E. (2d), 906. Ordinarily the premises and granting clauses designate the grantee and the thing granted, — while the habendum clause relates to the quantum of the estate. “The granting clause is the very essence of the contract.” 16 Am. Jur., 567. Bryant v. Shields, supra. And the habendum, in the present case, is in harmony with the granting clause. Therefore, the clause undertaking to divest or limit the fee simple title which had been conveyed unqualifiedly to Ida L. Artis and Mark Artis is repugnant to both the granting clause and the habendum. Hence the granting clause will prevail and the repugnant clause will be rejected. Blackwell v. Blackwell, supra; Wilkins v. Norman, supra; Bryant v. Shields, supra, as cases cited; McNeill v. Blevins, supra.
*761In Wilkins v. Norman, supra, a case somewhat similar to tbe one in band, in tbe granting clause, and in tbe habendum tbe conveyance is to “Berricb Norman, to bim and bis beirs and assigns forever.” And following tbe usual covenant of warranty are words undertaking to limit tbe estate to tbe life of tbe grantee and bis wife, witb remainder to three of “their beirs,” naming them. This last clause was held to be repugnant to tbe estate already conveyed, and therefore void.
And in tbe McNeill case, also similar to tbe present one, tbe granting clause is “to tbe said Chas. L. McNeal bis heirs and assigns,” and tbe habendum is “to tbe said Chas. L. McNeal, his heirs and assigns, to their only use and behoof forever.” But after tbe description, and between tbe granting clause and tbe habendum, are words undertaking to limit “to Chas. L. McNeal and bis children only” tbe estáte conveyed. This Court, in opinion by Devin, J., said: “We do not think that . . . tbe expression that . . . tbe land should belong to Chas. L. McNeal and bis children should be held to express tbe intention on tbe part of tbe grantors to divest or limit tbe fee simple title which they had definitely conveyed, both in tbe premises and in tbe habendum, in both tbe preceding and subsequent clauses of tbe deed, to Chas. L. McNeal and bis beirs.”
Hence it may be stated as a rule of law that where tbe entire estate in fee simple, in unmistakable terms, is given tbe grantee in a deed, both in tbe granting clause and habendum, tbe warranty being in harmony therewith, other clauses in tbe deed, repugnant to tbe estate and interest conveyed, will be rejected.
Indeed, since tbe statute G. S., 39-1, which pertains to tbe construction of deeds is similar in wording and in effect to tbe statute G. S., 31-38, formerly Rev., 3138, and later 0. S., 4162, which pertains to tbe construction of wills, what has been held in applying tbe rule of construction as to wills is pertinent in applying tbe rule of construction as to deeds.
Accordingly, tbe rule as to tbe construing of wills is clearly stated by Walker, J., in Carroll v. Serving, 180 N. C., 369, 104 S. E., 892. “If one devise in fee simple be cannot make a limitation over by way of executory devise without cutting down tbe fee, in order to make room for tbe second; for, after giving a fee simple absolutely, there is no part of tbe estate or interest left in bim.” And tbe opinion continues: “Where real estate is given absolutely to one person, witb a gift over to another of such portion as may remain undisposed of by the first taker at bis death, tbe gift over is void, as repugnant to tbe absolute property first given; and it is also established law that where an estate is given to a person generally or indefinitely witb a power of disposition, or to bim, bis beirs and assigns forever, it carries a fee, and any limitation over or qualifying expression of less import is void for- repugnancy. Tbe only *762exception to such rule is where the testator gives to the first taker an estate for life only,'by certain and express terms, and annexes to it the power of disposition.” To like effect are these cases: Roane v. Robinson, 189 N. C., 628, 127 S. E., 626; Daniel v. Bass, 193 N. C., 294, 136 S. E., 733; Barbee v. Thompson, 194 N. C., 411, 139 S. E., 838; Lineberger v. Phillips, 198 N. C., 661, 153 S. E., 118; Hambright v. Carroll, 204 N. C., 496, 168 S. E., 817; Barco v. Owens, 212 N. C., 30, 192 S. E., 862; Peyton v. Smith, 213 N. C., 155, 195 S. E., 379; Brinn v. Brinn, 213 N. C., 282, 195 S. E., 793; Heefner v. Thornton, 216 N. C., 702, 6 S. E. (2d), 506; Smith v. Hears, 218 N. C., 193, 10 S. E. (2d), 659; Early v. Tayloe, 219 N. C., 363, 13 S. E. (2d), 609; Groom v. Cornelius, 219 N. C., 761, 14 S. E. (2d), 799; Elder v. Johnston, 227 N. C., 592, 42 S. E. (2d), 904; Hardee v. Rivers, ante, 66, 44 S. E. (2d), 476; Taylor v. Taylor, ante, 275, 45 S. E. (2d), 368. Compare Jefferson v. Jefferson, 219 N. C., 333, 13 S. E. (2d), 745.
In Hambright v. Carroll, supra, the Court said: “In considering the contention that the plaintiff acquired a defeasible fee, we must keep in mind two clearly established principles: (1) A fee may be limited after a fee by way of executory devise; but If one devises in fee simple, he cannot make a limitation over by way of executory devise without cutting down the first fee, in order to make room for the second,’ McDaniel v. McDaniel, 58 N. C., 351. (2) No remainder can be limited after the grant of an estate in fee simple.”
And in Barco v. Owens, supra, it is stated: “The general rule is, that where real estate is devised in fee, or personalty bequeathed unconditionally, a subsequent clause in the will expressing a wish, desire or direction for its disposition after the death of the devisee or legatee will not defeat the devise or bequest, nor limit it to a life estate . . . Conditions subsequent, in the absence of compelling language to the contrary, are usually construed against divestment . . . The absolute devise is permitted to stand, while-the subsequent clause is generally regarded as precatory only . . . This rule is not at variance with the cardinal principle in the interpretation of wills, which is to discover and effectuate the intent of the testator, looking at the instrument from its four corners, but is in fact in aid of such discovery and effectuation.”
II. The court having found substantially these facts: (1) That Archie C. Artis, without the joinder of his wife, Ida L. Artis, conveyed to Mark Artis and Ida L. Artis the 30 acre tract in question, which was a part of the home site of Archie C. Artis, and died seized of 72 acres of other land; (2) that, though the 72 acres have been divided between the five children of Archie C. Artis, including Mark Artis, plaintiff, no dower has been allotted to Ida L. Artis, as widow of Archie C. Artis; and (3) that the value of the entire 30 acres is not worth more than the *763value of the dower estate of Ida L. Artis, as such widow, in the whole 102 acres of land, if same had been allotted to her, is Ida L. Artis entitled to the possession of the entire tract of 30 acres for and during the term of her natural life as and for the value of her dower estate? If so, all the parties in interest being in court, has the Superior Court jurisdiction on appeal thereto to so adjudge?
The statutes of this State and decisions of this Court answer each question in the affirmative.
The statutes pertaining to dower provide that “Every married woman, upon the death of her husband intestate, or in ease she shall dissent from his will, shall be entitled to an estate for her life in one-third in value of all the lands, tenements and hereditaments whereof her husband was seized and possessed at any time during the coverture, in which third part shall be included the dwelling house in which her husband usually resided”; G. S., 30-4; G. S.,'30-5; and that “no alienation of the husband alone, with or without covenants of warranty, shall have any other or further effect than to pass his interest in such estate, subject to the dower right of the wife,” except in respect to mortgages or deeds of trust to secure purchase money. G. S., 30-6.
Hence, Ida L. Artis, upon the death of her husband, Archie C. Artis, became entitled to dower in all the lands of which he was seized and possessed at any time during coverture, — the dower to include the dwelling house in which he usually resided.
■ Moreover, ordinarily “no deed or other conveyance, except to secure purchase money, made by the owner of a home site, which shall include the residence and other buildings together with the particular lot or tract of land upon which the residence is situated, whether actually occupied by said owner or not, shall be valid to pass possession or title during the lifetime of the wife” unless she joins with her husband in the execution of such deed or conveyance in the manner provided by statute. G. S., 30-8, and amendment thereto. Session Laws 1945, Chapter 73, Sec. 2.
This Court, considering the statute G. S., 30-8, in connection with dower, in the ease of Boyd v. Brooks, 197 N. C., 644, 150 S. E., 178, held that a conveyance by the husband, of his home site, without the joinder of his wife, does not deprive her of her right of dower, either inchoate or consummate, and that at his death, she, surviving him, is entitled to dower in the home site, after the conveyance, just as she was before the conveyance. Moreover, the Court further held that the title conveyed by such conveyance, with the right of possession under such title, passes to the grantee, upon the death of the husband, subject only to the dower right of the wife, if she survive her husband.
In the light of the statute, as so applied by the Court, the title to an undivided half interest in the home site, acquired by Mark Artis, under *764the deed from Archie C. Artis, passed to him subject to the dower right of Ida L. Artis, as widow of Archie 0. Artis.
Furthermore, the equitable jurisdiction of the Superior Court over dower, Campbell v. Murphy, 55 N. C., 357, has not been taken away by giving cognizance of such matters to the Clerk of Superior Court. Pollard v. Slaughter, 92 N. C., 72. See also Efland v. Efland, 96 N. C., 488, 1 S. E., 858; Sparger v. Moore, 117 N. C., 449, 23 S. E., 359; Trust Co. v. Watkins, 215 N. C., 292, 1 S. E. (2d), 853.
And when the Superior Court once acquires jurisdiction of a case, it will administer all necessary incidental matters connected with the litigation. Sparger v. Moore, supra. See also Brake v. Brake, ante, 609.
Thus, after careful consideration of all matters of law presented on this appeal, we conclude that the judgment below is correct.
Affirmed.